Exhibit 10.2

CONFIDENTIAL TREATMENT

Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed with the Securities and Exchange Commission
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934. Such Portions
are marked “[*]” in this document; they have been filed separately with the
Commission.

 

     

Norwegian Shipbrokers’ Association’s Memorandum of Agreement for sale and
purchase of ships. Adopted by The Baltic and International Maritime Council
(BIMCO) in 1956.

            MEMORANDUM OF AGREEMENT       [Form of agreement for Container
Ships]             Code-name       SALEFORM 1993

Dated: April 30, 2007

      Revised 1966, 1983 and 1986/87.

[GWF Subsidiary] hereinafter called the Sellers, have agreed to sell, and [Ship
Owning Entity] hereinafter called the Buyers, have agreed to buy

Name: [Edyth L, Frances L, Courtney L, Puritan]

Classification Society/Class:

 

Built:  

By:

Flag:  

Place of Registration:

Call Sign:  

Grt/Nrt:

Register Number:  

hereinafter called the Vessel, on the following terms and conditions:

Definitions

“Banking days” are days on which banks are open both in the country of the
currency stipulated for the Purchase Price in Clause 1 and in the place of
closing stipulated in Clause 8. “Business Day” means any day other than a
Saturday, Sunday or other day on which banks in either the State of New York or
London, England are permitted or required to close.

“In writing” or “written” means a letter handed over from the Sellers to the
Buyers or vice versa, a registered letter, telex, telefax or other modern form
of written communication.

“Classification Society” or “Class” means the Society referred to in line 4.

 

1. Purchase Price [*]

 

2. Deposit

As security for the correct fulfillment of this Agreement the Buyers shall pay a
deposit of 10 % (ten per cent) of the Purchase Price within          banking
days from the date of this Agreement, This deposit shall be placed with and held
by them in a joint account for the sellers and the Buyers, to be released in
accordance with joint written instructions of the Sellers and the Buyers.
Interest, if any, to be credited to the Buyers. Any fee charged for holding the
said deposit shall be borne equally by the Sellers and the Buyers.

 

2. [*]



--------------------------------------------------------------------------------

3. Payment

The said Purchase Price shall be paid in full free of bank charges to Nordea
Bank Norge ASA (payment details to be provided by Sellers to Buyers not less
than 10 Business Days prior to delivery of the Vessel under Clause 5) on
delivery of the Vessel, but not later than 3 Business Days banking days after
the Vessel is in every respect physically ready for delivery in accordance with
the terms and conditions of this Agreement and Notice of Readiness has been
given in accordance with Clause 5.

 

4. Inspections

 

a)* The Buyers have inspected and accepted the Vessel’s classification records.
The Buyers have also inspected the Vessel at/in          on and have accepted
the Vessel following this inspection and the sale is outright and definite,
subject only to the terms and conditions of this Agreement.

 

b)* The Buyers shall have the right to inspect the Vessel’s classification
records and declare whether the same are accepted or not within The Sellers
shall provide for inspection of the Vessel at/in         

The Buyers shall undertake the inspection without undue delay to the Vessel.
Should the Buyers cause undue delay they shall compensate the Sellers for the
losses thereby incurred. The Buyers shall inspect the Vessel without opening up
and without cost to the Sellers. During the inspection, the Vessel’s deck and
engine log books shall be made available for examination by the Buyers. If the
Vessel is accepted after such inspection, the sale shall become outright and
definite, subject only to the terms and conditions of this Agreement, provided
the Sellers receive written notice of acceptance from the Buyers within 72 hours
after completion of such inspection.

Should notice of acceptance of the Vessel’s classification records and of the
Vessel not be received by Sellers as aforesaid, the deposit together with
interest earned shall be released immediately to the Buyers, whereafter this
Agreement shall be null and void.

 

* 4a) and 4b) are alternatives; delete whichever is not applicable. In the
absence of deletions, alternative 4a) to apply.

 

5. Notices, time and place of delivery

 

a) The Sellers shall keep the Buyers well informed of the Vessel’s itinerary and
shall provide the Buyers with 21/14/7 days notice of the approximate date and
place of delivery, and 3 days notice of the definite date and place of delivery
        ,            ,     and days notice of the estimated time of arrival at
the intended place of drydocking/underwater inspection/delivery. When the Vessel
is at the place of delivery and in every respect physically ready for delivery
in accordance with this Agreement, the Sellers shall give the Buyers a written
Notice of Readiness for delivery.

 

b) The Vessel shall be delivered and taken over safely afloat either at sea or
at a safe and accessible berth or anchorage at/in Atlantic Costa Rica or
Atlantic United States in the Sellers’ option.

Expected time of delivery: Sellers shall tender delivery of the Vessel as soon
as practicable after the execution of this Agreement but not earlier than the
expiry of the last of the 21/14/7 days notice of readiness have been given by
the Sellers to the Buyers.

Date of cancelling (see Clauses 5c), 6b)(iii) and 14): May 31, 2007; provided
that (a) such date shall automatically be extended by successive periods of 30
days in the event that Sellers and/or Buyers have not obtained any necessary
regulatory approval by such date, (b) in the event such regulatory approval is
denied, the canceling date shall be the date such approval is so denied, and
(c) in no event shall the canceling date be later than October 31, 2007.

 

c)

If the Sellers anticipate that, notwithstanding the exercise of due diligence by
them, the Vessel will not be ready for delivery by the cancelling date for any
reason other than failure to obtain necessary regulatory approval they shall
notify the Buyers in writing stating the date when they anticipate that the
Vessel will be ready for delivery and propose a new cancelling date. Upon
receipt of such notification the Buyers shall have the option of either
cancelling this Agreement in accordance with Clause 14 within 7 running days of
receipt of the notice or of accepting the new date as the new cancelling date.
If the Buyers have not



--------------------------------------------------------------------------------

 

declared their option within 7 running days of receipt of the Sellers’
notification or if the Buyers accept the new date, the date proposed in the
Sellers’ notification shall be deemed to be the new cancelling date and shall be
substituted for the cancelling date stipulated in line 61.

If this Agreement is maintained with the new cancelling date all other terms and
conditions hereof including those contained in Clauses 5a) and 5c) shall remain
unaltered and in full force and effect. Cancellation or failure to cancel shall
be entirely without prejudice to any claim for damages the Buyers may have under
Clause 14 for the Vessel not being ready by the original cancelling date.

 

d) Should the Vessel become an actual, constructive or compromised total loss
before delivery the deposit together with interest earned the Eastwind Guarantee
shall be released immediately to the Buyers whereafter this Agreement shall be
null and void.

 

6. Drydocking/Divers Inspection

 

a)** The Sellers shall place the Vessel in drydock at the port of delivery for
inspection by the Classification Society of the Vessel’s underwater parts below
the deepest load line, the extent of the inspection being in accordance with the
Classification Society’s rules. If the rudder, propeller, bottom or other
underwater parts below the deepest load line are found broken, damaged or
defective so as to affect the Vessel’s class, such defects shall be made good at
the Sellers’ expense to the satisfaction of the Classification Society without
condition/recommendation*.

 

b)**(i) The Vessel is to be delivered without drydocking. However, the Buyers
shall have the right at their expense to arrange for an underwater inspection by
a diver approved by the Classification Society prior to the delivery of the
Vessel. The Sellers shall at their cost make the Vessel available for such
inspection. The extent of the inspection and the conditions under which it is
performed shall be to the satisfaction of the Classification Society. If the
conditions at the port of delivery are unsuitable for such inspection, the
Sellers shall make the Vessel available at a suitable alternative place near to
the delivery port.

(ii) If the rudder, propeller, bottom or other underwater parts below the
deepest load line are found broken, damaged or defective so as to affect the
Vessel’s class, then unless repairs can be carried out afloat to the
satisfaction of the Classification Society, the Sellers shall arrange for the
Vessel to be drydocked at their expense for inspection by the Classification
Society of the Vessel’s underwater parts below the deepest load line, the extent
of the inspection being in accordance with the Classification Society’s rules.
If the rudder, propeller, bottom or other underwater parts below the deepest
load line are found broken, damaged or defective so as to affect the Vessel’s
class, such defects shall be made good by the Sellers at their expense to the
satisfaction of the Classification Society without condition/recommendation*. In
such event the Sellers are to pay also for the cost of the underwater inspection
and the Classification Society’s attendance.

(iii) If the Vessel is to be drydocked pursuant to Clause 6b)(ii) and no
suitable dry-docking facilities are available at the port of delivery, the
Sellers shall take the Vessel to a port where suitable drydocking facilities are
available, whether within or outside the delivery range as per Clause 5b). Once
drydocking has taken place the Sellers shall deliver the Vessel at a port within
the delivery range as per Clause 5b) which shall, for the purpose of the Clause,
become the new port of delivery. In such event the cancelling date provided for
in Clause 5b) shall be extended by the additional time required for the
drydocking and extra steaming, but limited to a maximum of 14 running days.

 

c) If the Vessel is drydocked pursuant to Clause 6a) or 6b) above

(i) the Classification Society may require survey of the tailshaft system, the
extent of the survey being to the satisfaction of the Classification surveyor.
If such survey is not required by the Classification Society, the Buyers shall
have the right to require the tailshaft to be drawn and surveyed by the
Classification Society, the extent of the survey being in accordance with the
Classification Society’s rules for tailshaft survey and consistent with the
current stage of the Vessel’s survey cycle. The Buyers shall declare whether
they require the tailshaft to be drawn and surveyed not later than by the
completion of the inspection by the Classification Society. The drawing and
refitting of the tailshaft shall be arranged by the Sellers. Should any parts of
the tailshaft system be condemned or found defective so as to affect the
Vessel’s class, those parts shall be renewed or made good at the Sellers’
expense to the satisfaction of the Classification Society without
condition/recommendation*.



--------------------------------------------------------------------------------

(ii) the expenses relating to the survey of the tailshaft system shall be borne
by the Buyers unless the Classification Society requires such survey to be
carried out, in which case the Sellers shall pay these expenses. The Sellers
shall also pay the expenses if the Buyers require the survey and parts of the
system are condemned or found defective or broken so as to affect the Vessel’s
class*.

(iii) the expenses in connection with putting the Vessel in and taking her out
of drydock, including the drydock dues and the Classification Society’s fees
shall be paid by the Sellers if the Classification Society issues any
condition/recommendation* as a result of the survey or if it requires survey of
the tailshaft system. In all other cases the Buyers shall pay the aforesaid
expenses, dues and fees.

(iv) the Buyers’ representative shall have the right to be present in the
drydock, but without interfering with the work or decisions of the
Classification surveyor.

(v) the Buyers shall have the right to have the underwater parts of the Vessel
cleaned and painted at their risk and expense without interfering with the
Sellers’ or the Classification surveyor’s work, if any, and without affecting
the Vessel’s timely delivery. If, however, the Buyers’ work in drydock is still
in progress when the Sellers have completed the work which the Sellers are
required to do, the additional docking time needed to complete the Buyers’ work
shall be for the Buyers’ risk and expense. In the event that the Buyers’ work
requires such additional time, the Sellers may upon completion of the Sellers’
work tender Notice of Readiness for delivery whilst the Vessel is still in
drydock and the Buyers shall be obliged to take delivery in accordance with
Clause 3, whether the Vessel is in drydock or not and irrespective of Clause
5b).

 

* Notes, if any, in the surveyor’s report which are accepted by the
Classification Society without condition/recommendation are not to be taken into
account.

 

** 6a) and 6b) are alternatives; delete whichever is not applicable. In the
absence of deletions, alternative 6a) to apply.

 

7. Spares/bunkers, etc.

The Sellers shall deliver the Vessel to the Buyers with everything belonging to
her on board and on shore. All spare parts and spare equipment on board
including spare tail-end shaft(s) and/or spare propeller(s)/propeller blade(s),
if any, belonging to the Vessel at the date hereof time of inspection used or
unused and on board, whether on board or not or on order shall become the
Buyers’ property. All spare parts and spare equipment on shore including spare
tail-end shaft(s) and/or spare and propeller(s)/propeller blade(s), if any,
belonging to the Vessel at the date hereof shall be transferred pursuant to the
terms of the Spare Parts Purchase Agreement dated the date hereof between Seven
Hills LLC and Great White Fleet Ltd., but spares on order are to be excluded.
Forwarding charges, if any, shall be for the Buyers’ account. The Sellers are
not required to replace spare parts including spare tail-end shaft(s) and spare
propeller(s)/propeller blade(s) which are taken out of spare and used as
replacement prior to delivery, but the replaced items shall be the property of
the Buyers. The radio installation and navigational equipment shall be included
in the sale without extra payment if they are the property of the Sellers.
Unused stores and provisions shall be included in the sale and be taken over by
the Buyers without extra payment.

The Sellers have the right to take ashore crockery, plates, cutlery, linen and
other articles bearing the Sellers’ flag or name, provided they replace same
with similar unmarked items. Library, forms, etc., exclusively for use in the
Sellers’ vessel(s), shall be excluded without compensation. Captain’s, Officers’
and Crew’s personal belongings including the slop chest are to be excluded from
the sale, as well as the following additional items (including items on hire):

Software on the computers

    Windows

    MS Office

    Marinet

    Logihold

    Task Assistant

Company manuals.



--------------------------------------------------------------------------------

Mobile phone

Company Boiler suits

Paperwork from various sections (management not maintenance)

SES Library

Videotel library

Seamen Library

Boogies that belong to Liebherr for overhauling turnaround purposes

The Buyers shall take over the remaining bunkers and unused lubricating oils in
storage tanks and sealed drums and pay the current net market price (excluding
barging expenses) at the port and date of delivery of the Vessel.

Payment under this Clause shall be made at the same time and place and in the
same currency as the Purchase Price.

Bunkers onboard the vessel shall remain Sellers’ property and no payment shall
be made therefor. The Buyers shall take over unbroached lubricating oils and
greases remaining onboard the vessel in drums and designated storage tanks.
Prices to be paid shall be Sellers’ last invoice prices, net of any discounts or
rebates, as evidenced by supporting vouchers. Payment under this clause shall be
made at the same time and place and in the same currency as the Purchase Price.

 

8. Documentation

The place of closing: New York, New York

In exchange for payment of the Purchase Price the Sellers shall furnish the
Buyers with delivery documents, namely: See Additional Clauses 19

 

a) Legal Bill of Sale in a form recordable in Liberia (the country in which the
Buyers are to register the Vessel), warranting that the Vessel is free from all
encumbrances, mortgages and maritime liens or any other debts or claims
whatsoever, duly notarially attested and, if required, legalized by the consul
of such country or other competent authority.

 

b) Current Certificate of Ownership issued by the competent authorities of the
flag state of the Vessel.

 

c) Confirmation of Class issued within 72 hours prior to delivery.

 

d) Current Certificate issued by the competent authorities stating that the
Vessel is free from registered encumbrances.

 

e) Certificate of Deletion of the Vessel from the Vessel’s registry or other
official evidence of deletion appropriate to the Vessel’s registry at the time
of delivery, or, in the event that the registry does not as a matter of practice
issue such documentation immediately, a written undertaking by the Sellers to
effect deletion from the Vessel’s registry forthwith and furnish a Certificate
or other official evidence of deletion to the Buyers promptly and latest within
4 (four) weeks after the Purchase Price has been paid and the Vessel has been
delivered.

 

f) Any such additional documents as may reasonably be required by the competent
authorities for the purpose of registering the Vessel, provided the Buyers
notify the Sellers of any such documents as soon as possible after the date of
this Agreement.

At the time of delivery the Buyers and Sellers shall sign and deliver to each
other a Protocol of Delivery and Acceptance confirming the date and time of
delivery of the Vessel from the Sellers to the Buyers.

At the time of delivery the Sellers shall hand to the Buyers the classification
certificate(s) as well as all plans, etc., which are on board the Vessel. Other
certificates which are on board the Vessel shall also be handed over to the
Buyers unless the Sellers are required to retain same, in which case the Buyers
to have the right to take copies. Other technical documentation which may be in
Sellers’ possession shall be promptly forwarded to the buyers at their expense,
if they so request. The Sellers may keep the Vessel’s log books but the Buyers
to have the right to take copies of same.



--------------------------------------------------------------------------------

9. Encumbrances

The Sellers warrant that the Vessel, at the time of delivery, is free from all
charters, encumbrances, mortgages and maritime liens or any other debts
whatsoever. The Sellers hereby undertake to indemnify the Buyers against all
consequences of claims made against the Vessel which have been incurred prior to
the time of delivery.

 

10. Taxes, etc.

Any taxes, fees and expenses in connection with the purchase and registration
under the Buyers’ flag shall be for the Buyers’ account, whereas similar charges
in connection with the closing of the Sellers’ register shall be for the
Sellers’ account.

 

11. Condition on delivery

The Vessel with everything belonging to her shall be at the Sellers’ risk and
expense until she is delivered to the Buyers, but subject to the terms and
conditions of this Agreement she shall be delivered and taken over as she was at
the time of inspection, fair wear and tear excepted. However, the Vessel shall
be delivered free of stowaways with her class maintained without
condition/recommendation*, free of average damage affecting the Vessel’s class,
and with her classification certificates and national certificates and trading
certificates, as well as all other certificates the Vessel had at the time of
inspection, clean, valid and unextended without condition/recommendation by
Class or the relevant authorities for a minimum of three months at the time of
delivery.

“Inspection” in this Clause 11, shall mean the Buyers’ inspection according to
Clause 4a) or 4b), if applicable, or the Buyers’ inspection prior to the signing
of this Agreement. If the Vessel is taken over without inspection, the date of
this Agreement shall be the relevant date.

 

* Notes, if any, in the surveyor’s report which are accepted by the
Classification Society without condition/recommendation are not to be taken into
account.

 

12. Name/markings

Upon delivery the Buyers undertake unless otherwise agreed by the Sellers to
change the name of the Vessel and alter funnel markings.

 

13. Buyers’ default

Should the deposit not be paid in accordance with Clause 2, the Sellers have the
right to cancel this Agreement, and they shall be entitled to claim compensation
for their losses and for all expenses incurred together with interest.

Should the Purchase Price not be paid in accordance with Clause 3, the Sellers
have the right to cancel the agreement, in which case Eastwind shall, pursuant
to the terms of the Eastwind Guarantee, pay 10% (ten per cent) of the Purchase
Price to the Sellers in immediately available funds the deposit together with
interest earned shall be released to the Sellers. If the foregoing payment under
the Eastwind Guarantee deposit does not cover their loss, the Sellers shall be
entitled to claim further compensation for their losses and for all expenses
incurred together with interest.

 

14. Sellers’ default

Should the Sellers fail to give Notice of Readiness in accordance with Clause
5a) or fail to be ready to validly complete a legal transfer by the date
stipulated in line 61 the Buyers shall have the option of cancelling this
Agreement provided always that the Sellers shall be granted a maximum of 3
banking days after Notice of Readiness has been given to make arrangements for
the documentation set out in Clause 8. If after Notice of Readiness has been
given but before the Buyers have taken delivery, the Vessel ceases to be
physically ready for delivery and is not made physically ready again in every
respect by the date stipulated in line 61 and new Notice of Readiness given, the
Buyers shall retain their option to cancel. In the event that the Buyers elect
to cancel this Agreement the Eastwind Guarantee deposit together with interest
earned shall be released to them immediately.

Should the Sellers fail to give Notice of Readiness by the date stipulated in
line 61 or fail to be ready to validly complete a legal transfer as aforesaid
they shall make due compensation to the Buyers for their loss and for all
expenses together with interest if their failure is due to proven negligence and
whether or not the Buyers cancel this Agreement.



--------------------------------------------------------------------------------

15. Buyers’ representatives

After this Agreement has been signed by both parties and the deposit has been
lodged, the Buyers have the right to place two representatives on board the
Vessel at their sole risk and expense. upon arrival at on              or about

These representatives are on board for the purpose of familiarisation and in the
capacity of observers only, and they shall not interfere in any respect with the
operation of the Vessel. The Buyers’ representatives shall sign the Sellers’
letter of indemnity prior to their embarkation.

 

16. Arbitration

 

a)* This Agreement shall be governed by and construed in accordance with English
law and any dispute arising out of this Agreement shall be referred to
arbitration in London in accordance with the Arbitration Acts 1950 and 1979 or
any statutory modification or re-enactment thereof for the time being in force,
one arbitrator being appointed by each party. On the receipt by one party of the
nomination in writing of the other party’s arbitrator, that party shall appoint
their arbitrator within fourteen days, failing which the decision of the single
arbitrator appointed shall apply. If two arbitrators properly appointed shall
not agree they shall appoint an umpire whose decision shall be final.

 

b)* This Agreement shall be governed by and construed in accordance with Title 9
of the United States Code and the Law of the State of New York and should any
dispute arise out of this Agreement, the matter in dispute shall be referred to
three persons at New York, one to be appointed by each of the parties hereto,
and the third by the two so chosen; their decision or that of any two of them
shall be final, and for the purpose of enforcing any award, this Agreement may
be made a rule of the Court.

The proceedings shall be conducted in accordance with the rules of the Society
of Maritime Arbitrators, Inc. New York.

 

c)* Any dispute arising out of this Agreement shall be referred to arbitration
at             , subject to the procedures applicable there.

The laws of              shall govern this Agreement.

 

* 16a), 16b) and 16c) are alternatives; delete whichever is not applicable. In
the absence of deletions, alternative 16a) to apply.



--------------------------------------------------------------------------------

ADDITIONAL CLAUSES

to the

MEMORANDUM OF AGREEMENT DATED April 30, 2007

(the “Agreement”),

between

[GWF Subsidiary]

hereinafter called the “Sellers”

and

[Ship Owning Entity]

hereinafter called the “Buyers”

for the sale of the Motor Vessel [Edyth L, Frances L, Courtney L, Puritan]

hereinafter called the “Vessel”

17. Termination. This Agreement is one of a series of vessel sale-purchase
agreements comprised of the following (each, an “MOA”, and collectively, the
“MOAs”) for the vessel named therein (each, a “Chiquita Vessel”):

(i) The Memorandum of Agreement dated the date hereof between CRH Ltd. as
Sellers and Eurus Lima LLC as Buyers respecting the vessel EDYTH L;

(ii) The Memorandum of Agreement dated the date hereof between CRH Ltd as
Sellers and Eurus Lisbon LLC as Buyers respecting the vessel FRANCES L;

(iii) The Memorandum of Agreement dated the date hereof between CRH Ltd. as
Sellers and Eurus Paris LLC as Buyers respecting the vessel PURITAN; and

(iv) The Memorandum of Agreement dated the date hereof between GPH Ltd. as
Sellers and Eurus London LLC as Buyers respecting the vessel COURTNEY L.

Notwithstanding anything herein or in any of the other MOAs to the contrary:

(a) If any MOA shall terminate in accordance with Clause 5(d) thereof as a
result of a total loss of the relevant Chiquita Vessel before delivery, then all
other MOAs shall remain in full force and effect.

(b) If the Sellers under any of the MOAs shall duly cancel such MOA in
accordance with Clause 13 thereof or otherwise as a result of the failure of the
Buyers thereunder to take delivery or to pay the purchase price of the subject
Chiquita Vessel, then the provisions of Clause 13 of such MOA shall apply and,
subject to the provisions of paragraph 17(c) hereof, all other MOAs shall remain
in full force and effect.



--------------------------------------------------------------------------------

(c) If any MOA shall be cancelled in the manner described in paragraph 17(b),
then, for a period of five (5) Business Days after the date of such
cancellation, the other Sellers party to the other MOAs shall have the right to
cancel all (but not less than all) such other MOAs under which the relevant
Chiquita Vessel has not yet been delivered to the relevant Buyers, which right
shall be exercised by notice to all Buyers under the MOAs. In the event of such
cancellation under this paragraph 17(c), the provisions of Clause 13 of each of
such other MOAs shall apply as if the relevant Buyers had failed to take
delivery or to pay the purchase price of the relevant vessel thereunder.

(d) If the relevant Buyers shall cancel any MOA in accordance with Clause 14
thereof or otherwise as a result of the failure of the relevant Sellers to be
ready to validly complete a legal transfer of the relevant vessel by a date
stipulated in such MOA, then the provisions of Clause 14 of such MOA shall
otherwise apply and all other MOAs shall remain in full force and effect.

18. Risk of Loss. Risk of loss of or damage to the Vessel shall pass to and be
accepted by the Buyers upon delivery. Notwithstanding, the Sellers shall
maintain all liability insurance coverage and will bear the risk of and shall
indemnify and hold the Buyers harmless from and in respect of any loss,
liability or any damage in respect of the Vessel’s crew or any cargo or other
property on board the Vessel upon delivery whether arising from any contract of
carriage, bailment, charterparty or contract of affreightment relating to any
voyage in progress at the time of delivery until (i) in the case where the
Vessel is laden with a cargo, it completes the discharge of the entire cargo, or
(ii) in the case where the Vessel has no cargo on board, at a mutually selected
time and port but in any event prior to the commencement of loading of the next
cargo.

19. Additional Documents. This Clause 19 is supplemental to Clause 8. In
addition to the closing procedures specified at Lines 177-206:

 

  1. One (1) original and three (3) certified copies of the Bill of Sale in a
Body Corporate form recordable in Liberia (the country in which the Buyers are
to register the Vessel) duly notarized and warranting that the Vessel is free
from all charters, encumbrances, mortgages, maritime liens or any other debts or
claims whatsoever.

 

  2. An incumbency certificate of the Sellers together with a copy of its
organizational documents.

 

  3. A copy of the minutes of joint or separate meetings of the Board of
Directors and Shareholders of the Sellers or joint or separate written consents
signed by all Directors and Shareholders in lieu of minutes authorizing the sale
of the Vessel to the Buyers.

 

  4. A certificates of incumbency for the officers and directors of the Sellers.

 

  5. A Power of Attorney of the Sellers duly notarized in favor of the person(s)
signing the Bill of Sale, Protocol of Delivery and Acceptance for the Vessel
and/or any other documents relating to the sale (but required only if such
documents are not signed by a duly authorized officer of the Sellers).



--------------------------------------------------------------------------------

  6. A permission to transfer or a cancellation certificate issued by the
registry from which the Vessel is being transferred.

 

  7. Proof that the Vessel is free of recorded liens and encumbrances.

 

  8. A certificate of good standing of the Sellers dated not earlier than 10
Business Days prior to delivery of the Vessel.

 

  9. Confirmation of the Vessel’s class dated not earlier than three
(3) Business Days before delivery.

 

  10. Classification Society Statement or Affidavit that the vessel is “fit to
proceed to sea”.

 

  11. One original letter from the Sellers to the Buyers undertaking to provide
to the Buyers an original permanent Deletion Certificate for the Vessel issued
by the current Ship Registry as soon as possible following delivery but in any
event within thirty (30) days of the date of delivery of the Vessel.

 

  12. One original letter from the Sellers to Buyers undertaking to provide the
complete Continuous Synopsis Record issued by the present Registry within ninety
(90) days of the date of delivery of the Vessel.

 

  13. One original commercial invoice giving main particulars and the price of
the Vessel.

 

  14. One original commercial invoice for lubricating oils.

 

  15. One original letter confirming that to the best of the Sellers’ knowledge
and belief the Vessel, during the period of the Sellers’ ownership, has not
traded to Cuba, North Korea or any CIS Pacific ports.

 

  16. Two original Protocols of Delivery and Acceptance duly signed by the
Buyers’ and Sellers’ representatives at the place of closing.

 

  17. Any other documents as may be reasonably required by the competent
authorities for the purpose of registering the Vessel provided that such request
is made within 7 days from the date hereof, otherwise the list of documents
contained herein shall be final.

At the time of the closing the Buyers representatives will hand to the Sellers
representatives the following documents :

 

  1. One original Secretary’s Certificate of the Buyers identifying the Buyers’
officers and certifying that the attached Certificate of Formation of the Buyers
and minutes of a meeting of the Buyers’ Board of Directors (or equivalent
governing body) resolving to purchase the Vessel from the Sellers, to release
the deposit and to pay the balance of the purchase price for the Vessel and any
other amounts due to the Sellers in accordance with the terms of the Agreement,
are true and complete copies.



--------------------------------------------------------------------------------

  2. A Power of Attorney of the Buyers duly notarized in favor of the person(s)
appointed on behalf of the Buyers to execute all necessary documents in order to
purchase the Vessel from the Sellers, to release the deposit and to pay the
balance of the purchase price and any other amounts in accordance with the terms
of the governing the Agreement.

 

  3. A certificate of good standing of the Buyers dated not earlier than 10
Business Days prior to delivery of the Vessel.

20. Failure to Obtain Regulatory Approval. Notwithstanding anything herein to
the contrary, in the event any regulatory approval necessary to permit the sale
of the Vessel is denied, this Agreement shall automatically be cancelled and
shall immediately terminate, in which case the deposit together with any
interest thereon shall be released to the Buyers immediately and neither the
Sellers nor the Buyers shall have any further liability under this Agreement.

21. Notices. All notices, requests, demands, waivers and other communications
required or permitted to be given under this Agreement shall be in writing and
shall be deemed to have been duly given (i) if delivered personally, (ii) when
sent, if sent by facsimile transmission with transmission confirmed, or
(iii) five (5) Business Days or mailed (certified or registered mail, postage
prepaid, return receipt requested), in each case addressed as follows:

If to the Sellers, to:

c/o Chiquita Brands International, Inc.

250 East Fifth Street

Cincinnati, Ohio 45202

Attn:

  President and Chief Operating Officer, Chiquita Fresh Group   General Counsel

with a copy (which shall not constitute notice) to:

Watson, Farley & Williams (New York) LLP

100 Park Avenue

New York, NY 10017

Facsimile: (212) 922 1512

Attn: Daniel C. Rodgers, Esq.

If to the Buyers, to:

c/o Eastwind Investment Company

444 Madison Avenue, Suite 200

New York, NY 10022

Fax: [*]

Attn:

  Donald M. Simmons   Michael Frangos   James J. Murray, Esq.

or to such other address as either party shall specify by notice in writing to
the other party.



--------------------------------------------------------------------------------

22. English language. All documents to be delivered under or supplied in
connection with this Agreement shall be in the English language or shall be
accompanied by a certified English translation upon which the recipient party
shall be entitled to rely.

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the day and year first above written.

 

[GWF Subsidiary], as Sellers      [Ship Owning Entity], as Buyers

By:

 

/s/ Michael Sims

     By:  

/s/ Donald M. Simmons

Name:

  Michael Sims      Name:   Donald M. Simmons

Title:

  Attorney-in-Fact      Title:   President